BY THE COURT.
The act of June, 1831, provided for reviving chancery proceedings in a summary way by order, without a bill of revivor; but the act expressly provides that suits before then commenced shall be conducted without reference to that act. This suit was commenced before the passage of the act. The death of a party abates a chancery suit, according to the usual mode of proceeding in that court, and a bill of revivor is requisite to revive and continue it. The agreement of the parties, in court, to dispense with a bill or pleadings, will not be regarded — -the court will only try what is legally presented to it. The order of the last term was improvidently entered, and is inoperative.